Case 11-70594-SCS             Doc 258      Filed 07/13/20 Entered 07/13/20 11:25:31        Desc Main
                                          Document      Page 1 of 4



                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF VIRGINIA
                                      NORFOLK DIVISION
 In re:
 Jeffrey Martinovich,                                             Case No. 11-70594-SCS
                           Debtor.                                Chapter 7



                           MOTION TO REOPEN CASE AND TO ORDER
                                APPOINTMENT OF TRUSTEE

         John P. Fitzgerald, III, Acting United States Trustee for Region Four, by counsel, moves

 this Court to reopen this case and to order the appointment of a trustee, and in support of the

 Motion states:

         1.       On February 10, 2011, the debtor filed a voluntary chapter 7 bankruptcy petition.

         2.       Carolyn L. Camardo was appointed as chapter 7 trustee.

         3.       On October 2, 2019, Camardo filed her Chapter 7 Trustee’s Final Account. See

 ECF No. 255.

         4.       On February 16, 2012, the Court issued a discharge order. See ECF No. 159.

         5.       On October 8, 2019, the case was closed. See ECF No. 257.

         6.       On or about June 24, 2020, the U.S. Trustee received notice that the debtor is

 entitled to unclaimed property held by the Treasury for the Commonwealth of Virginia. See

 Exhibit A (“Unclaimed Property Sheet”).

         7.       Upon information and belief, the debtor maintained an interest in the unclaimed

 property as of the Petition Date.




 Kenneth N. Whitehurst, III, Esq., AUST, VSB No. 48919
 Cecelia Ann Weschler, Esq., VSB No. 28245
 Nicholas S. Herron, Esq., NJSB No. 03007-2008, PASB No. 208988
 Office of the U.S. Trustee
 200 Granby Street, Room 625
 Norfolk, VA 23510
 (757) 441-6012
Case 11-70594-SCS         Doc 258     Filed 07/13/20 Entered 07/13/20 11:25:31             Desc Main
                                     Document      Page 2 of 4



        8.      The debtor did not disclose the unclaimed property in his schedules and

 statements.

        9.      The bankruptcy estate, as defined by section 541, includes “all legal or equitable

 interests of the debtor in property as of the commencement” of bankruptcy. 11 U.S.C. §

 541(a)(1).

        10.     The concept of property of the estate is broad and covers “every conceivable

 interest of the debtor, future, nonpossessory, contingent, speculative, and derivative.” Tyler v.

 DH Capital Management, Inc., 736 F.3d 455, 461 (6th Cir. 2013); see also Logan v. JKV Real

 Estate Servs. (In re Brogdan), 414 F.3d 507, 512 (4th Cir. 2005) (citations omitted).

        11.     All assets of the estate are to be scheduled and disclosed on the debtor’s schedules

 and statements. Once an asset is scheduled the trustee has the right to either administer or, if

 burdensome, abandon the asset. See In re Lehoist, 344 B.R. 782, 784 (Bankr. N.D.W.Va. 2006).

        12.     If the trustee neither administers or abandons a scheduled asset, the asset will be

 deemed abandoned upon closure of the case. See 11 U.S.C. § 554(c); Wissman v. Pittsburgh

 National Bank, 942 F.2d 867, 873 (4th Cir. 1991) (“If the trustee does nothing to administer the

 scheduled property before the case closes, i.e., does nothing to pursue the action, it will then be

 deemed abandoned by operation of law.”) (citations omitted).

        13.     An undisclosed asset will remain property of the estate despite closure of the

 bankruptcy case. In re Ahearn, 318 B.R. 638, 642-43 (Bankr. E.D.Va. 2003) (citations omitted);

 see also In re Clark, BAP No. CC–11–1322–KiMkH, 2012 WL 1911926, at *6 (9th Cir. BAP

 May 25, 2012).

        14.     Since the unclaimed property was not disclosed in the debtor’s schedules it

 remains property of the estate.



                                                                                           2|Page
Case 11-70594-SCS         Doc 258    Filed 07/13/20 Entered 07/13/20 11:25:31              Desc Main
                                    Document      Page 3 of 4



        15.     Pursuant to Section 350(b) “a case may be reopened in the court in which such

 case was closed to administer assets, to accord relief to the debtor, or for other cause.” 11 U.S.C.

 § 350(b).

        16.     The Court should reopen the underlying case to allow a chapter 7 trustee to

 investigate whether to administer or abandon this previously undisclosed asset of the estate. Fed.

 R. Bankr. P. 5010.

        WHEREFORE the U.S. Trustee respectfully requests that this Court reopen this case,

 order the appointment of a trustee herein, and for such other and further relief as the Court shall

 deem necessary and just.

                                               RESPECTFULLY SUBMITTED,
                                               John P. Fitzgerald, III, Acting U.S. Trustee
                                               for Region Four

                                               By: /s/ Nicholas S. Herron

                                               Kenneth N. Whitehurst, III, Esq.
                                               Assistant U.S. Trustee

                                               Nicholas S. Herron, Esq.
                                               Trial Attorney




                                                                                           3|Page
Case 11-70594-SCS       Doc 258    Filed 07/13/20 Entered 07/13/20 11:25:31           Desc Main
                                  Document      Page 4 of 4




                                CERTIFICATE OF SERVICE

         I certify that on 13th day of July 2020, service on all attorney Users in this case was
 accomplished through the Notice of Electronic Filing, pursuant to CM/ECF Policy 9 of the
 United States Bankruptcy Court for the Eastern District of Virginia, Case Management
 Electronic Case Files (CM/ECF) Policy Statement, Version 09/04/09. A copy of this Motion,
 Notice of Motion and Exhibit(s) was mailed to: Jeffrey Martinovich, 965 Drivers Lane, Newport
 News, Virginia 23602 (Debtor); Dana S. Power, Esq., Harbour Law, PLC, 500 East Plume
 Street, Suite 801, Norfolk, Virginia 23510 (Debtor’s Counsel) by regular first class, United
 States mail, postage prepaid.


                                                    /s/ Nicholas S. Herron




                                                                                      4|Page
